DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites in the last limitation “returning the matching multimedia content elements to the user node as recommendations”. There is insufficient antecedent basis for this limitation in the claim as this is the first time any user node is mentioned. 
Dependent claim 3 also recites “the user node” while failing to establish it earlier.
Further correction is required. The remaining dependent claims do not rectify the issue and are therefore subject to the same rejection.
Regarding claims 11 and 17, both the claims recite that the signatures are robust to noise and distortion. However no where in the claims is it stated what makes the signatures robust or how they are robust. While the specification seems to clarify as to how they are robust, these details are not recited in any of the claims. Further correction is needed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-10, 12-16, and 18-24 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Vallet, David, et al. "Personalized content retrieval in context using ontological knowledge."
	Regarding claims 1 and 16, Vallet teaches “a method for providing recommendations to multimedia content elements of interest to a user, comprising: receiving at least one multimedia content element” (pg. 338 §A ¶2 “The retrieval system assumes that the multimedia items in a retrieval space are annotated with weighted semantic metadata which describe the meaning carried by the item content, in terms of a domain ontology.” which entails receiving a multimedia content item); 
“generating at least one signature for the received multimedia content element” (previous citation, the weighted semantic metadata which is analogous to a signature); 
“querying a user profile of the user to determine a user interest” (pg. 338 §A ¶3 “The personalization system makes use of conceptual user profiles (as opposed to, e.g., sets of preferred documents or keywords), where user preferences are represented as a vector of weights scaled between 0 and 1, corresponding to the intensity of user interest for each concept in the ontology”); 
“searching, by means of the at least one generated signature, through a plurality of data sources for multimedia content elements matching the determined user interest” (pg. 338 §A ¶2 “The retrieval system assumes that the multimedia items in a retrieval space are annotated with weighted semantic metadata which describe the meaning carried by the item content, in terms of a domain ontology.” retrieving content i.e. searching for content); and 
“returning the matching multimedia content elements to the user node as recommendations” (previous citation, the implication of retrieving an item is searching for it and returning it to a user, see §A ¶3 “Based on this, contents (in a collection, a catalog section, a search result list, a video index, a structured multimedia object) are filtered and ranked in personalized ways”) 
	Note that independent claim 16 recites the same substantial subject matter as independent claim 1 only differing in embodiment. As such the claim is subject to the same rejection. The differences in embodiment would be inherent to any computing system such has the one of Vallet. 
	Further, additional limitations such as an interface to a network for at least receiving tracking information[…] is also taught Vallet as this also would be an inherent component such as a computer with an interface like a mouse and keyboard and screen.
	Regarding claim 2, Vallet further teaches “further comprising: determining a concept of the at least one multimedia element using the at least one generated signature” (§A ¶2 “That is, each item is associated with a vector M of domain concept weights, where for each , the weight M indicates the degree to which the concept is important in the meaning of .d”); and 
“searching, based on the determined concept, through a plurality of data sources for multimedia content elements matching the determined user interest” (the retrieval process as shown above utilizes a search and matches based on the metadata(signature)). 
Regarding claims 3 and 18, Vallet further teaches “further comprising: generating the user profile by receiving tracking information gathered with respect to an interaction of the user with multimedia element elements displayed on the user node of the user” (§III.A ¶1 “Building on ontology-based semantic structures and semantic metadata, the personalization system builds and exploits an explicit awareness of (meta)information about the user, either directly provided by the user, or implicitly evidenced along the history of his/her actions.”); 
“determining a user impression respective of the multimedia content elements using the received tracking information” (§III.A ¶3 “The personalization system makes use of conceptual user profiles (as opposed to, e.g., sets of preferred documents or keywords), where user preferences are represented as a vector of weights scaled between 0 and 1, corresponding to the intensity of user interest for each concept in the ontology”); 
“generating at least one signature for the multimedia content element” (§III.A ¶2 “The retrieval system assumes that the multimedia items in a retrieval space are annotated with weighted semantic metadata which describe the meaning carried by the item content, in terms of a domain ontology.” which is generating a signature as described above);
“determining a concept respective of the generated signatures, wherein an interest of the user is determined respective of the concept” (§A ¶2 “That is, each item is associated with a vector M of domain concept weights, where for each , the weight M indicates the degree to which the concept is important in the meaning of .d”);  and 
“saving the determined interest in a user profile associated with the user of the user node” (saving a concept is analogous to retrieving a concept as shown above just with further storing)
Regarding claim 4¸Vallet teaches “further comprising updating the user profile using at least one of: the concept determined for the received least one multimedia content element, and the signature” (pg. 338 ¶1 “The user preferences handled by the system are assumed to be persistent, although we do not address here the issue of considering different durations or degrees of persistence. The dynamic acquisition, update and evolution of long-term user preferences (be they manual or automatic) are also considered as an external problem, which can be addressed independently from our present research” wherein updating the preferences would be based on the content).  
Regarding claims 5 and 20, Vallet further teaches “wherein the tracking information further includes at least one of: a measure of a period of time the user viewed the multimedia element, an indication of a user's gesture detected over the multimedia element, an indication of whether the at least one multimedia element was uploaded to an information source, an identification of the information source, and a unique identification code identifying the user” (pg. 337 right col. ¶1 “d. In such an interactive retrieval scenario, the information naturally available to the retrieval system is more than just the current user query and the document collection—in general, arbitrary interaction history can be made available to the retrieval system, including past queries, the documents that the user has chosen to view, and even how a user has accessed a document, e.g., via his/her personal digital assistant (PDA) or personal computer (PC), in a read-only or read/write mode of usage, for how long, etc”)  
Regarding claim 6, Vallet teaches “wherein the user gesture is any one of: a scroll over the at least one multimedia element, a click on the at least one multimedia element, a tap on the at least one multimedia element, and a response to the at least one multimedia element” (previous citation, “For this reason, implicit feedback has recently attracted greater attention [6], [18]. For a complex or difficult information request, the user may need to modify his/her query and view ranked documents in many iterations before the information need is satisfied. In such an interactive retrieval scenario, the information naturally available to the retrieval system is more than just the current user query and the document collection—in general, arbitrary interaction history can be made available to the retrieval system, including past queries, the documents that the user has chosen to view, and even how a user has accessed a document, e.g., via his/her personal digital assistant (PDA) or personal computer (PC), in a read-only or read/write mode of usage, for how long, etc.”) 
Regarding claims 7 and 21, Vallet teaches “wherein generating the user impression respective of the at least one multimedia content element further comprising: filtering the tracking information to remove meaningless measures; assigning a number for each meaningful measure and indication in the tracking information; and computing a quantitative measure for the user impression as a summation of the assigned numbers” (pg. 339 ¶C  ¶2 “In our approach, C is built as a cumulative combination of the concepts involved in successive user requests, in such a way that the importance of concepts fades away with time. This simulates the natural drift of user focus over time. Right after each user’s request, a request vector R is defined. This vector may be defined as the vector of concepts in the query, if the request consists of a query”)  
Regarding claims 8 and 22, Vallet teaches “further comprising: determining if the user impression is positive; and generating at least one signature if the at least one multimedia element is associated with a positive user impression” (pg. 340 ¶1 “After the context and preferences are expanded, only the preferred concepts with a context value different from zero (or above a threshold) shall count for personalization. This is done by computing a contextual preference vector CP, as defined by CP EP EC for each , where EP is the vector of extended user preferences. Now CP can be interpreted as a combined measure of the likelihood that concept is preferred and how relevant the concept is to the current context.”)  
Regarding claim 9, Vallet teaches “wherein the determination of the user interest respective of the concept is performed using an association table that maps one or more identified concepts to a user interest” (pg. 340 ¶2 “Note also that at this point we have achieved a contextual preference mapping as defined in Section III-B, namely P C CP , where P P C , since CP P only when EP has been derived from P through the spreading mechanism, and CP EP .” and fig. 1)  
Regarding claim 10, Vallet teaches “wherein the concept is determined by querying a concept-based database using the at least one signature” (pg. 342 ¶ above §V “This example illustrates how our method can be used to contextualize the personalization in a query-based content search system, where the queries could be of any kind: visual ones, keyword-based, natural language queries. The approach could be similarly applied to other types of content access services, such as personalized browsing capabilities for multimedia repositories, automatic generation of a personalized slideshow, generation of personalized video summaries (where video frames and sequences would be treated as retrieval units), etc.”) 
Regarding claim 12, Vallet teaches 12. The method of claim 1, “wherein a multimedia content element is at least one of: an image, graphics, a video stream, a video clip, an audio stream, an audio clip, a video frame, a photograph, images of signals, combinations thereof, and portions thereof” (§1 ¶1 “THE SIZE and the pace of growth of the world-wide body of available information in digital format (text and audiovisual) constitute a permanent challenge for content retrieval technologies”) 
Regarding claim 13, Vallet teaches “further comprising: storing the one or more matching content elements in the data warehouse for further use” (pg. 341 ¶IV ¶1 “As an illustration of the application of the contextual personalization techniques, consider the following scenario. Clio’s family and friends have setup a common repository where they upload and share their pictures and videos”) 
Regarding claim 14, Vallet teaches “wherein the concept is a collection of signatures representing one or more multimedia content elements and metadata describing the concept, the collection of signatures is a signature reduced cluster generated by inter- matching signatures generated for the one or more multimedia elements” (pg. 338 §A ¶2 “The retrieval system assumes that the multimedia items in a retrieval space are annotated with weighted semantic metadata which describe the meaning carried by the item content, in terms of a domain ontology.” as recited, it is not clear what would make “signature reduced” any different than the signature generations as taught)
Regarding claim 15, Vallet teaches “a non-transitory computer readable medium having stored thereon instructions for causing one or more processing units to execute the method according to claim 1” (this would be inherent to any computing system such as the one of Vallet).
	Regarding claim 19, Vallet teaches “wherein the tracking information includes any one of: the at least one multimedia element, and a reference to the at least one multimedia element” (§1 ¶1 “THE SIZE and the pace of growth of the world-wide body of available information in digital format (text and audiovisual) constitute a permanent challenge for content retrieval technologies”) 
Regarding claim 22, Vallet teaches “wherein the system is further configured to: provide the one or more matching multimedia content elements to the user node” (§A ¶3 “Based on this, contents (in a collection, a catalog section, a search result list, a video index, a structured multimedia object) are filtered and ranked in personalized ways”)
Regarding claim 24, Vallet “wherein the matching content elements are provided to the user node as recommendations” (§A ¶3 “Based on this, contents (in a collection, a catalog section, a search result list, a video index, a structured multimedia object) are filtered and ranked in personalized ways”))
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 11 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vallet, David, et al. "Personalized content retrieval in context using ontological knowledge." in view of Li, Yijun, Jesse S. Jin, and Xiaofang Zhou. "Matching commercial clips from TV streams using a unique, robust and compact signature."
Regarding claims 11 and 17, the Vallet reference has been addressed above. While Vallet teaches the limitation of claim 17, “generat[ing] the at least one signature for the at least one multimedia element” as shown in the above rejection, Vallet does not explicitly teach the remaining limitations. Li however teaches “wherein the at least one signature is robust to noise and distortion” (Li abstract “we present a binary signature based method, which meets all the three criteria above, by combining the techniques of ordinal and color measurements” wherein one of the criteria is robustness)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the teachings of Vallet with Li since a combination of known methods would yield predictable results. By using the techniques known and shown in Li, one would have data that is robust to noise which would allow for more consistent signature generation and matching. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN W FIGUEROA whose telephone number is (571)272-4623. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN W FIGUEROA
Primary Patent Examiner
Art Unit 2124



/Kevin W Figueroa/            Primary Examiner, Art Unit 2124